DETAILED ACTION
The present action is in response to the claims filed May 13, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the aperture.” There is a lack of antecedent basis for this limitation in the claim.
Claim 9 recites “the first guiding string is adapted to extend by way of a string channel, a first hole and a string opening included in an end piece present at a first end of the edge rail.” Claim 9 depends from claim 8 which depends from claim 1. Claim 1 previously defines a string channel, first hole, and end piece and therefore it is unclear if the claims require additional elements or intend to refer to the elements previously recited.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuron (JP S63-184683).
Regarding claim 1, Kuron discloses an end piece (7) for a sunshade's edge rail (directed to an intended use), said end piece comprising 
an end plate, said end plate having a first edge surface (top edge), a second edge surface (bottom edge), a first end surface (right side) and a second end surface (left side) to be placed against an end of the edge rail (directed to structure of the intended use), 
said second end surface being provided with at least one gripping protrusion (multiple elements protruding from 7 and inserted into 3 as shown in Figure 5A) adaptable to fit inside the edge rail (directed to structure of the intended use), and 
	Figure 5A of Kuron:

    PNG
    media_image1.png
    304
    255
    media_image1.png
    Greyscale

said end plate being provided with a first hole (hole at 21 perpendicular to the vertical channel through which 19 extends; Figure 5A) for the penetration of a guiding string (directed to an intended use), 
wherein the end piece includes a string channel (channel through which 19 travels; Figure 5B), said string channel having a width, a first end which opens onto the first edge surface (at 22), and a second end (where 19 exits) which opens onto the second edge surface (bottom of 7), and said first hole opens into the string channel (first hole located near 21 extends through 7 perpendicular to the string channel). 
	Figure 5B of Kuron:

    PNG
    media_image2.png
    237
    220
    media_image2.png
    Greyscale

Regarding claim 6, Kuron discloses wherein the first hole has a first penetrating direction (perpendicular to 7) and the end piece has a first gripping protrusion (protrusion from 7 inserted into 3), said first gripping protrusion having a through-going string opening (opening through which 11 passes), said string opening having a second penetrating direction, which second penetrating direction is substantially perpendicular to the first penetrating direction and which string opening is located at a distance from the first hole (the first direction is perpendicular to 7 and the second direction is parallel to 7, as evident in Figures 5A and 5B). 
Regarding claim 7, Kuron discloses wherein the end plate is further provided with a second hole (hole through which 10 passes through 7) for the penetration of a string (directed to an intended use), said second hole opening (hole through which 10 extends) into the string channel (channel through which 19 extends), and the end piece is further provided with a second gripping protrusion (large protrusion entering 3 having the second hole opening), such that the second hole opens alongside or extends through the second gripping protrusion. 
Regarding claim 8, Kuron discloses a sunshade (Figure 1), comprising a first guiding string, a protective screen (1), said protective screen having an edge, and an edge rail (3) at the edge of the protective screen, said edge rail having a first end and a second end, said ends being provided with an end piece (7) (Figures 1 and 4), wherein said end pieces are end pieces according to claim 1. 
Regarding claim 9, as best understood, Kuron discloses the first guiding string (10) is adapted to extend by way of a string channel, a first hole (hole through which 10 extends and meets channel through which 19 extends) and a string opening (opening at bottom of 7) included in an end piece present at a first end of the edge rail. 
Regarding claim 10, Kuron discloses a second guiding string (string on opposite end of the sunshade), said second guiding string being adapted to extend by way of the string channel and the first hole included in an end piece present at a first end of the edge rail, as well as by way of the string opening included in an end piece present at a second end of the edge rail. 
Regarding claim 11, Kuron discloses at least one support string (19), said support string being adapted to extend by way of the string channel and the first hole of an end piece. 
Regarding claim 12, Kuron discloses the protective screen (1) is a folding protective screen (Figures 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuron, as applied in claim 1 above, in further view of Berman et al. (US 9,637,973), hereinafter referred to as Berman.
Regarding claims 2 and 4, Kuron discloses between the string channel and the first end surface is provided a wall. Kuron fails to disclose said wall including a through-going groove, said groove having its first end at a first end of the string channel and its second end at a second end of the string channel, and said groove having a width which is substantially less than the width of the string channel. However, Berman discloses that it is known to provide an end piece with a through-going groove (225) having its first end at a first end of a string channel and its second end at a second end of the string channel (Berman: Figures 2, 3, 5, 6), and said groove (225) having a width which is substantially less than the width of the string channel 
Regarding claim 3, as modified above, the first hole of Kuron (through 22) is provided on the wall provided with a through-going aperture (opposite side of the hole on 7 is a through-going aperture), said aperture having a width exceeding the width of the groove (taught by 225 by Berman) and said aperture being in alignment with the first hole (Kuron shows that the right side of the first hole is large and therefore would be larger than the groove 225 taught by Berman).
Regarding claim 5, as best understood, as modified above said bend in the groove (225) is in alignment with the aperture (opening aligned with the first hole). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Johnnie A. Shablack/Primary Examiner, Art Unit 3634